Opinion issued January 6, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-01011-CR
———————————
IN RE Dekendrick De-Paul Carter, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus,
relator, Dekendrick De-Paul Carter, challenges the trial court’s denial of his
motion for judgment nunc pro tunc seeking additional time credit for his
participation in a Substance Abuse Felony Program.[1]
          We deny relator’s petition for writ of mandamus.  All outstanding motions are overruled as
moot.
          
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator was adjudged guilty of
the offense of possession of cocaine in an amount more than one gram and less
than four grams in case number 1188035 in the 232nd District Court of Harris
County, Texas.  See Tex. Health & Safety
Code Ann. § 481.115(c) (Vernon 2010).